                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHUCK CONGDON, ET AL.,                               CASE NO. 16-cv-02499-YGR
                                   7                   Plaintiffs,
                                                                                              ORDER RE: DKT. NO. 171
                                   8             vs.

                                   9     UBER TECHNOLOGIES, INC., ET AL.,
                                  10                   Defendants.

                                  11

                                  12          The Court is in receipt of the parties’ Joint Stipulation and [Proposed Order] Regarding
Northern District of California
 United States District Court




                                  13   Pretrial Conference Statement and Other Deadlines. (Dkt. No. 171.) Therein, the parties request

                                  14   that the Court continue the pretrial schedule until after it rules on plaintiffs’ motion for attorneys’

                                  15   fees, to the extent such motion is filed.

                                  16          However, the Court notes that it vacated the “November 27, 2018 trial and related dates” in

                                  17   its previous order. (Dkt. No. 170 at ECF p. 5.) Thus, the parties’ request is DENIED AS MOOT. In

                                  18   the event any issues remain after the Court rules on any motion for attorneys’ fees, the Court will

                                  19   set a new schedule, keeping the parties’ proposed dates in mind.

                                  20          This Order terminates Docket Number 171.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 15, 2018
                                                                                                  YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
